Exhibit 10.5

 

EXECUTION VERSION

 

 

TAX RECEIVABLE AGREEMENT (non-SLP EXCHANGES)



among

 

VIRTU FINANCIAL, INC.,

 

and

 

THE PERSONS NAMED HEREIN

 

--------------------------------------------------------------------------------

 

Dated as of April 15, 2015

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

Section 1.01

Definitions

2

 

 

 

ARTICLE II DETERMINATION OF REALIZED TAX BENEFIT

11

 

 

Section 2.01

Basis Adjustment

11

Section 2.02

Realized Tax Benefit and Realized Tax Detriment

11

Section 2.03

Procedures, Amendments

12

 

 

 

ARTICLE III TAX BENEFIT PAYMENTS

13

 

 

Section 3.01

Payments

13

Section 3.02

No Duplicative Payments

14

Section 3.03

Pro Rata Payments; Coordination of Benefits With Other Tax Receivable Agreements

14

 

 

 

ARTICLE IV TERMINATION

15

 

 

Section 4.01

Termination, Early Termination and Breach of Agreement

15

Section 4.02

Early Termination Notice

17

Section 4.03

Payment upon Early Termination

17

 

 

 

ARTICLE V SUBORDINATION AND LATE PAYMENTS

17

 

 

Section 5.01

Subordination

17

Section 5.02

Late Payments by the Corporate Taxpayer

18

 

 

 

ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION

18

 

 

Section 6.01

Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters

18

Section 6.02

Consistency

18

Section 6.03

Cooperation

18

 

 

 

ARTICLE VII MISCELLANEOUS

19

 

 

Section 7.01

Notices

19

Section 7.02

Binding Effect; Benefit; Assignment

19

Section 7.03

Resolution of Disputes

20

Section 7.04

Counterparts

21

Section 7.05

Entire Agreement

21

Section 7.06

Severability

21

Section 7.07

Amendment

21

Section 7.08

Governing Law

22

Section 7.09

Reconciliation

22

 

i

--------------------------------------------------------------------------------


 

Section 7.10

Withholding

22

Section 7.11

Admission of the Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets

23

Section 7.12

Confidentiality

23

Section 7.13

Change in Law

23

Section 7.14

Partnership Agreement

24

 

ii

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

TAX RECEIVABLE AGREEMENT (NON-SLP EXCHANGES)

 

This TAX RECEIVABLE AGREEMENT (NON-SLP EXCHANGES) (as amended from time to time,
this “Agreement”), dated as of April 15, 2015, is hereby entered into by and
among Virtu Financial, Inc., a Delaware corporation (the “Corporate Taxpayer”),
each of the undersigned parties hereto identified as “Members,” and each of the
successors and assigns thereto.

 

WHEREAS, Virtu Financial LLC, a Delaware limited liability company (“OpCo”), is
treated as a partnership for U.S. federal income tax purposes;

 

WHEREAS, the Corporate Taxpayer is classified as an association taxable as a
corporation for U.S. federal income tax purposes;

 

WHEREAS, the Members hold common interest units in OpCo (the “Common Units”),
and following certain reorganization transactions, the Corporate Taxpayer will
be the managing member of OpCo and will hold, directly and/or indirectly, Common
Units;

 

WHEREAS, (i) in connection with the IPO (as defined below), each Member shall
sell to the Corporate Taxpayer, and the Corporate Taxpayer shall purchase from
such Member, a number of Common Units (together with shares of Class C common
stock, $0.00001 par value per share, of the Corporate Taxpayer (“Class C Common
Stock”)) pursuant to the provisions of the Member Purchase Agreement (as defined
below) and (ii) in connection with a future public offering of Class A Common
Stock of the Corporate Taxpayer, one or more Members may sell to the Corporate
Taxpayer, and the Corporate Taxpayer may purchase from such Member, a number of
Common Units (together with shares of Class C Common Stock) pursuant to the
provisions of a future purchase agreement by and among the Corporate Taxpayer,
OpCo and the relevant sellers;

 

WHEREAS, each Member may exchange Common Units (when exchanged along with shares
of Class C common stock) for shares of Class A common stock, $0.00001 par value
per share, of the Corporate Taxpayer (the “Class A Common Stock”) pursuant to
the provisions of the Exchange Agreement (as defined below);

 

WHEREAS, OpCo and each of its direct and indirect subsidiaries treated as a
partnership for U.S. federal income tax purposes will have in effect an election
under Section 754 of the Internal Revenue Code of 1986, as amended (the “Code”),
for each Taxable Year (as defined below) in which an Exchange (as defined below)
occurs, which elections are intended generally to result in an adjustment to the
tax basis of the assets owned by OpCo (solely with respect to the Corporate
Taxpayer) at the time of an Exchange (such time, the “Exchange Date”) by reason
of the Exchange and the receipt of payments under this Agreement;

 

WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of the Corporate Taxpayer may be affected by (i) the Basis Adjustment (as
defined below) and (ii) Imputed Interest (as defined below); and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and Imputed Interest on the actual
liability for Taxes of the Corporate Taxpayer.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                             Definitions.

 

(a)                                 The following terms shall have the following
meanings for the purposes of this Agreement:

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Applicable Member” means any Member to whom any portion of a Realized Tax
Benefit may be Attributable under this Agreement.

 

“Attributable” means, with respect to any Applicable Member, the portion of any
Realized Tax Benefit of the Corporate Taxpayer that is “attributable” to such
Applicable Member, which shall be determined by reference to the assets from
which arise the depreciation, amortization or other similar deductions for
recovery of cost or basis (“Depreciation”) and with respect to increased basis
upon a disposition of an asset or Imputed Interest that produce the Realized Tax
Benefit, under the following principles:

 

(i)                                     A portion of any Realized Tax Benefit
arising from a deduction to the Corporate Taxpayer with respect to a Taxable
Year for Depreciation arising in respect of a Basis Adjustment to a Reference
Asset resulting from an Exchange is Attributable to the Applicable Member to the
extent that the ratio of all Depreciation for the Taxable Year in respect of
Basis Adjustments resulting from all Exchanges by the Applicable Member bears to
the aggregate of all Depreciation for the Taxable Year in respect of Basis
Adjustments resulting from all Exchanges by the Applicable Members (in each
case, other than with respect to the portion of the Basis Adjustment described
in clause (ii) below).

 

(ii)                                  A portion of any Realized Tax Benefit
arising from a deduction to the Corporate Taxpayer with respect to a Taxable
Year for Depreciation arising in respect of a Basis Adjustment to a Reference
Asset resulting from a payment hereunder is Attributable to the Applicable
Member that receives such payment.

 

(iii)                               A portion of any Realized Tax Benefit
arising from the disposition of a Reference Asset is Attributable to the
Applicable Member to the extent that the ratio of all Basis Adjustments (to the
extent not previously taken into account in the calculation of Realized Tax
Benefits) resulting from all Exchanges by the Applicable Member with respect

 

2

--------------------------------------------------------------------------------


 

to such Reference Asset bears to the aggregate of all Basis Adjustments (to the
extent not previously taken into account in the calculation of Realized Tax
Benefits) with respect to such Reference Asset.

 

(iv)                              A portion of any Realized Tax Benefit arising
from a deduction to the Corporate Taxpayer with respect to a Taxable Year in
respect of Imputed Interest is Attributable to the Applicable Member to the
extent corresponding to amounts that such Member is required to include in
income in respect of Imputed Interest (without regard to whether such Member is
actually subject to tax thereon).

 

(v)                                 For the avoidance of doubt, in the case of a
Basis Adjustment arising under Section 734(b) of the Code with respect to an
Exchange, depreciation, amortization or other similar deductions for recovery of
cost of basis shall constitute Depreciation only to the extent that such
depreciation, amortization or other similar deductions may produce or increase a
Realized Tax Benefit (and not to the extent that such depreciation, amortization
or other similar deductions may be for the benefit of a Person other than the
Corporate Taxpayer), as reasonably determined by the Corporate Taxpayer.

 

(vi)                              A portion of any Realized Tax Benefit arising
from a carryover or carryback of any Tax item is Attributable to such Member to
the extent such carryover or carryback is attributable to or available for use
because of the prior use of the Basis Adjustments or Imputed Interest with
respect to which a Realized Tax Benefit would be Attributable to such Member
pursuant to clauses (i)—(v) above.

 

Portions of any Realized Tax Detriment shall be Attributed to Members under
principles similar to those described in clauses (i)—(vi) above.

 

“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset
under Sections 732, 755 and 1012 of the Code and the Treasury Regulations
promulgated thereunder (in situations where, as a result of one or more
Exchanges, OpCo becomes an entity that is disregarded as separate from its owner
for U.S. federal income tax purposes) or under Sections 734(b), 743(b) and 755
of the Code and the Treasury Regulations promulgated thereunder (in situations
where, following an Exchange, OpCo remains in existence as an entity for U.S.
federal income tax purposes) and, in each case, comparable sections of state and
local tax laws, as a result of (i) an Exchange, (ii) the applicable Historical
Transaction and (iii) the payments made pursuant to the Tax Receivable
Agreements.  For the avoidance of doubt, the amount of any Basis Adjustment
resulting from an Exchange (other than a Basis Adjustment resulting from a
Historical Transaction or a Merger) of one or more Common Units shall be
determined without regard to any Pre-Exchange Transfer of such Common Units and
as if any such Pre-Exchange Transfer had not occurred.

 

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.

 

3

--------------------------------------------------------------------------------


 

“Board” means the board of directors of the Corporate Taxpayer.

 

“Business Day” shall have the meaning ascribed to such term in the LLC
Agreement.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                                     any Person or any group of Persons
acting together which would constitute a “group” for purposes of
Section 13(d) of the Securities and Exchange Act of 1934, or any successor
provisions thereto, excluding (x) a corporation or other entity owned, directly
or indirectly, by the stockholders of the Corporate Taxpayer in substantially
the same proportions as their ownership of stock in the Corporate Taxpayer and
(y) any Person that would be deemed an SL Member, Temasek Equityholder or Viola
Member (as each such term is defined in the LLC Agreement, and assuming for this
purpose that such Person owned Units or securities of the Corporate Taxpayer),
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporate Taxpayer representing more than 50% of the combined voting power of
the Corporate Taxpayer’s then outstanding voting securities; or

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors of the Corporate
Taxpayer then serving: individuals who, on the IPO Date, constitute the Board
and any new director whose appointment or election by the Board or nomination
for election by the Corporate Taxpayer’s shareholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who either were directors on the IPO Date or whose appointment, election
or nomination for election was previously so approved or recommended by the
directors referred to in this clause (ii); or

 

(iii)                               there is consummated a merger or
consolidation of the Corporate Taxpayer with any other corporation or other
entity, and, immediately after the consummation of such merger or consolidation,
either (x) the Board immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the company
surviving the merger or, if the surviving company is a Subsidiary, the ultimate
parent thereof, or (y) the voting securities of the Corporate Taxpayer
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or

 

(iv)                              the shareholders of the Corporate Taxpayer
approve a plan of complete liquidation or dissolution of the Corporate Taxpayer
or there is consummated an agreement or series of related agreements for the
sale or other disposition, directly or indirectly, by the Corporate Taxpayer of
all or substantially all of the Corporate Taxpayer’s assets, other than such
sale or other disposition by the Corporate Taxpayer of all or substantially all
of the Corporate Taxpayer’s assets to an entity, at least 50% of the combined
voting power of the voting securities of which are owned by shareholders of the
Corporate Taxpayer in substantially the same proportions as their ownership of
the Corporate Taxpayer immediately prior to such sale.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporate Taxpayer Return” means the federal and/or state and/or local Tax
Return, as applicable, of the Corporate Taxpayer filed with respect to Taxes of
any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period.  The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of state and local tax law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax and
shall also include the acquiescence of the Corporate Taxpayer to the amount of
any assessed liability for Tax.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Rate” means the lesser of (i) 6.5% per annum, compounded
annually, and (ii) LIBOR plus 100 basis points.

 

“Exchange” means an acquisition of Common Units or a purchase of Common Units
(i) by OpCo or the Corporate Taxpayer, including by way of an exchange of stock
of the Corporate Taxpayer for Common Units pursuant to the Exchange Agreement,
in each case occurring on or after the date of this Agreement or (ii) pursuant
to the Merger (as defined in Tax Receivable Agreement (Mergers). Any reference
in this Agreement to Common Units “Exchanged” is intended to denote Common Units
subject to an Exchange.

 

“Exchange Agreement” means that certain Exchange Agreement, dated as of the date
hereof, by and among the Corporate Taxpayer, OpCo, and the other holders of
Common

 

5

--------------------------------------------------------------------------------


 

Units and shares of Class C Common Stock and Class D common stock, $0.00001 par
value per share, of the Corporate Taxpayer, from time to time party thereto.

 

“Governmental Authority” has the meaning set forth in the LLC Agreement.

 

“Historical Transaction” means (i) in the case of the SLP/Temasek Blocker, the
indirect acquisition of interests in OpCo by the SLP/Temasek Blocker pursuant to
the Transaction and Merger Agreement dated as of April 17, 2011 among OpCo and
the other parties thereto and (ii) in the case of the Temasek Blocker, the
acquisition of interests in OpCo by the Temasek Blocker pursuant to the Equity
Redemption and Purchase Agreement dated as of December 7, 2014 among the Temasek
Blocker, the Temasek Stockholder, the SLP Stockholder and the other parties
thereto.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of (i) the Corporate Taxpayer and (ii) without duplication,
OpCo, but only with respect to Taxes imposed on OpCo and allocable to the
Corporate Taxpayer (or to the other members of the consolidated group of which
the Corporate Taxpayer is the parent), in each case using the same methods,
elections, conventions and similar practices used on the relevant Corporate
Taxpayer Return, but (w) using the Non-Stepped Up Tax Basis (as defined in each
of the Tax Receivable Agreements) as reflected on the Exchange Basis Schedule,
the Exchange Basis Schedule (as defined in the Tax Receivable Agreement (SLP
Exchanges)) and the Merger Basis Schedule (as defined in the Tax Receivable
Agreement (Mergers)), including amendments thereto for the Taxable Year,
(x) without taking into account the use of NOLs, if any, (y) excluding any
deduction attributable to Imputed Interest for the Taxable Year, and (z) without
taking into account the carryover or carryback of any Tax item (or portions
thereof) that is attributable to or (without duplication) available for use
because of the prior use of any of the Basis Adjustments, NOLs or Imputer
Interest.

 

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state and local
tax law with respect to the Corporate Taxpayer’s payment obligations under this
Agreement.

 

“IPO” means the initial public offering of Class A Common Stock of the Corporate
Taxpayer.

 

“IPO Date” means the closing date of the IPO.

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of OpCo, dated as of the date hereof.

 

6

--------------------------------------------------------------------------------


 

“Market Value” shall mean the closing price of the Class A Common Stock on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Common Stock is then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Common Stock on the
Business Day immediately preceding such Exchange Date on the national securities
exchange or interdealer quotation system on which such Class A Common Stock is
then traded or listed, as reported by the Wall Street Journal; provided,
further, that if the Class A Common Stock is not then listed on a national
securities exchange or interdealer quotation system, the Market Value shall mean
the cash consideration paid for Class A Common Stock, or the fair market value
of the other property delivered for Class A Common Stock, as determined by the
Board in good faith.

 

“Merger” shall have the meaning ascribed to such term in the Tax Receivable
Agreement (Mergers).

 

“Member Purchase Agreement” means that certain Purchase Agreement, dated as of
the date hereof, by and among the Corporate Taxpayer, OpCo, and the other
holders of Common Units and shares of Class C Common Stock.

 

“NOLs” shall have the meaning ascribed to such term in the Tax Receivable
Agreement (Mergers).

 

“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at any
time, the Tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Other Tax Receivable Agreements” means the Tax Receivable Agreement (SLP
Exchanges) and the Tax Receivable Agreement (Mergers).

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer or distribution in respect of one or
more Common Units (i) that occurs prior to an Exchange of such Common Units, and
(ii) to which Section 743(b) or 734(b) of the Code applies.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of (i) the
Corporate Taxpayer and (ii) without duplication, OpCo, but only with respect to
Taxes imposed on OpCo and allocable to the Corporate Taxpayer (or to the other
members of the consolidated group of which the Corporate Taxpayer is the parent)
for such Taxable Year.  If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any

 

7

--------------------------------------------------------------------------------


 

Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit unless and until there has been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of (i) the Corporate Taxpayer and (ii) without
duplication, OpCo, but only with respect to Taxes imposed on OpCo and allocable
to the Corporate Taxpayer (or to the other members of the consolidated group of
which the Corporate Taxpayer is the parent) for such Taxable Year, over the
Hypothetical Tax Liability for such Taxable Year.  If all or a portion of the
actual liability for such Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Detriment unless and until there has
been a Determination.

 

“Reference Asset” means an asset that is held by OpCo, or by any of its direct
or indirect subsidiaries treated as a partnership or disregarded entity for
purposes of the applicable Tax, at the time of an Exchange.  A Reference Asset
also includes any asset that is “substituted basis property” under
Section 7701(a)(42) of the Code with respect to a Reference Asset.

 

“Schedule” means any of the following: (i) an Exchange Basis Schedule, (ii) a
Tax Benefit Schedule, or (iii) the Early Termination Schedule.

 

“SLP/Temasek Blocker” means SLP III EW Feeder LLC (f/k/a SLP III EW Feeder
Corp.), a Delaware limited liability company.

 

“SLP Stockholder” means SLP III EW Feeder I, L.P., a Delaware limited
partnership.

 

“Subsidiaries” shall have the meaning ascribed to such term in the LLC
Agreement.

 

“Tax Receivable Agreement (SLP Exchanges)” means the Tax Receivable Agreement
(SLP Exchanges), dated as of the date hereof, by and among the Corporate
Taxpayer, and certain members of OpCo as of the date hereof (other than those
members that are party to the Tax Receivable Agreement (Mergers), the Corporate
Taxpayer, Virtu Sub III and Virtu Sub IV).

 

“Tax Receivable Agreement (Mergers)” means the Tax Receivable Agreement
(Mergers), dated as of the date hereof, by and among the Corporate Taxpayer, the
SLP/Temasek Blocker, the Temasek Blocker, the SLP Stockholder, and the Temasek
Stockholder.

 

“Tax Receivable Agreements” means the Other Tax Receivable Agreements and this
Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

 

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local tax law, as
applicable (and,

 

8

--------------------------------------------------------------------------------


 

therefore, for the avoidance of doubt, may include a period of less than 12
months for which a Tax Return is made), ending on or after the IPO Date.

 

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.

 

“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

 

“Temasek Blocker” means Wilbur Investments LLC, a Delaware limited liability
company.

 

“Temasek Stockholder” means Havelock Fund Investments Pte Ltd., a Singapore
private limited company.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporate Taxpayer will have taxable income sufficient to
fully utilize the deductions arising from the Basis Adjustments and Imputed
Interest during such Taxable Year or future Taxable Years (including, for the
avoidance of doubt, Basis Adjustments and Imputed Interest that would result
from future Tax Benefit Payments that would be paid in accordance with the
Valuation Assumptions) in which such deductions would become available, (2) the
U.S. federal income tax rates and state and local income tax rates that will be
in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other law as in effect on the Early Termination
Date, (3) any loss carryovers generated by deductions arising from Basis
Adjustments, the NOLs or Imputed Interest that are available as of such Early
Termination Date will be utilized by the Corporate Taxpayer on a pro rata basis
from the Early Termination Date through the scheduled expiration date of such
loss carryovers, (4) any non-amortizable assets will be disposed of on the
fifteenth anniversary of the applicable Basis Adjustment; provided, that in the
event of a Change of Control, such non-amortizable assets shall be deemed
disposed of at the time of sale of the relevant asset (if earlier than such
fifteenth anniversary), and (5) if, at the Early Termination Date, there are
Common Units that have not been Exchanged, then each such Common Unit shall be
deemed to be Exchanged for the Market Value of the number of shares of Class A
Common Stock and the amount of cash that would be transferred if the Exchange
occurred on the Early Termination Date.

 

(b)                                 Each of the following terms is defined in
the Section set forth opposite such term:

 

9

--------------------------------------------------------------------------------


 

Term

 

Section

Agreement

 

Preamble

Amended Schedule

 

2.03(b)

Class A Common Stock

 

Recitals

Class C Common Stock

 

Recitals

Code

 

Recitals

Common Units

 

Recitals

Corporate Taxpayer

 

Preamble

Dispute

 

7.03(a)

Early Termination Effective Date

 

4.02

Early Termination Notice

 

4.02

Early Termination Payment

 

4.03(b)

Early Termination Schedule

 

4.02

e-mail

 

7.01

Exchange Basis Schedule

 

2.01

Exchange Date

 

Recitals

Expert

 

7.09

Interest Amount

 

3.01(b)

Material Objection Notice

 

4.02

Members

 

Preamble

Net Tax Benefit

 

3.01(b)

Objection Notice

 

2.03(a)

OpCo

 

Recitals

Reconciliation Dispute

 

7.09

Reconciliation Procedures

 

2.03(a)

Senior Obligations

 

5.01

Tax Benefit Payment

 

3.01(b)

Tax Benefit Schedule

 

2.02(a)

 

(c)                                  Other Definitional and Interpretative
Provisions.  The words “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement.  The captions herein are included
for convenience of reference only and shall be ignored in the construction or
interpretation hereof.  References to Articles and Sections are to Articles and
Sections of this Agreement unless otherwise specified.  Any singular term in
this Agreement shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any statute shall be deemed to refer to such
statute as amended from time to time and to any rules or regulations promulgated
thereunder.  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of that Person.  References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.

 

10

--------------------------------------------------------------------------------


 

ARTICLE II

 

DETERMINATION OF REALIZED TAX BENEFIT

 

Section 2.01                             Basis Adjustment.  Within 120 calendar
days after the filing of the U.S. federal income tax return of the Corporate
Taxpayer for each Taxable Year in which any Exchange has been effected by any
Member, the Corporate Taxpayer shall deliver to such Member a schedule (the
“Exchange Basis Schedule”) that shows, in reasonable detail necessary to perform
the calculations required by this Agreement, including with respect to each
Exchanging party, (i) the Non-Stepped Up Tax Basis of the Reference Assets as of
each applicable Exchange Date, (ii) the Basis Adjustments with respect to the
Reference Assets as a result of the Exchanges effected in such Taxable Year,
calculated (x) in the aggregate, (y) solely with respect to Exchanges by such
Member and (z) in the case of a Basis Adjustment under Section 734(b) of the
Code solely with respect to the amount that is available to the Corporate
Taxpayer in such Taxable Year, (iii) the period (or periods) over which the
Reference Assets are amortizable and/or depreciable and (iv) the period (or
periods) over which each Basis Adjustment is amortizable and/or depreciable.

 

Section 2.02                             Realized Tax Benefit and Realized Tax
Detriment.

 

(a)                                 Tax Benefit Schedule.  Within 120 calendar
days after the filing of the U.S. federal income tax return of the Corporate
Taxpayer for any Taxable Year in which there is a Realized Tax Benefit or
Realized Tax Detriment a portion of which is Attributable to a Member, the
Corporate Taxpayer shall provide to such Member a schedule showing, in
reasonable detail and, at the request of such Member, with respect to each
separate Exchange, the calculation of the Realized Tax Benefit or Realized Tax
Detriment and the portion Attributable to such Member for such Taxable Year (a
“Tax Benefit Schedule”).  The Tax Benefit Schedule will become final as provided
in Section 2.03(a) and may be amended as provided in Section 2.03(b) (subject to
the procedures set forth in Section 2.03(b)).

 

(b)                                 Applicable Principles.  The Realized Tax
Benefit or Realized Tax Detriment for each Taxable Year is intended to measure
the decrease or increase in the actual liability for Taxes of the Corporate
Taxpayer for such Taxable Year attributable to the Basis Adjustments, the NOLs
and Imputed Interest, determined using a “with and without” methodology.  For
the avoidance of doubt, the actual liability for Taxes will take into account
the deduction of the portion of the Tax Benefit Payment that must be accounted
for as interest under the Code based upon the characterization of Tax Benefit
Payments as additional consideration payable by the Corporate Taxpayer for the
Common Units acquired in an Exchange.  Carryovers or carrybacks of any Tax item
attributable to the Basis Adjustment, the NOLs or Imputed Interest shall be
considered to be subject to the rules of the Code and the Treasury Regulations
or the appropriate provisions of U.S. state and local income and franchise tax
law, as applicable, governing the use, limitation and expiration of carryovers
or carrybacks of the relevant type.  If a carryover or carryback of any Tax item
includes a portion that is attributable to the Basis Adjustment, the NOLs or
Imputed Interest and another portion that is not, such portions shall be
considered to be used in accordance with the “with and without” methodology. 
The parties agree that (i) all Tax Benefit Payments attributable to the Basis
Adjustments (other than amounts accounted for as interest under the Code) will
(A) be treated as subsequent upward purchase

 

11

--------------------------------------------------------------------------------


 

price adjustments that give rise to further Basis Adjustments to Reference
Assets for the Corporate Taxpayer and (B) have the effect of creating additional
Basis Adjustments to Reference Assets for the Corporate Taxpayer in the year of
payment, and (ii) as a result, such additional Basis Adjustments will be
incorporated into the current year calculation and into future year
calculations, as appropriate.

 

Section 2.03                             Procedures, Amendments.

 

(a)                                 Procedure.  Every time the Corporate
Taxpayer delivers to a Member an applicable Schedule under this Agreement,
including any Amended Schedule delivered pursuant to Section 2.03(b) and any
Early Termination Schedule or amended Early Termination Schedule, the Corporate
Taxpayer shall also (x) deliver to such Member schedules, valuation reports (if
any), and work papers, as determined by the Corporate Taxpayer or requested by
such Member, providing reasonable detail regarding the preparation of the
Schedule and (y) allow such Member reasonable access at no cost to the
appropriate representatives at the Corporate Taxpayer, as determined by the
Corporate Taxpayer or requested by such Member, in connection with a review of
such Schedule.  Without limiting the application of the preceding sentence, each
time the Corporate Taxpayer delivers to a Member a Tax Benefit Schedule, in
addition to the Tax Benefit Schedule duly completed, the Corporate Taxpayer
shall deliver to such Member the Corporate Taxpayer Return, the reasonably
detailed calculation by the Corporate Taxpayer of the Hypothetical Tax
Liability, the reasonably detailed calculation by the Corporate Taxpayer of the
actual Tax liability, as well as any other work papers as determined by the
Corporate Taxpayer or requested by such Member.  An applicable Schedule or
amendment thereto shall become final and binding on all parties 30 calendar days
from the first date on which the Member has received the applicable Schedule or
amendment thereto unless such Member (i) within 30 calendar days after receiving
an applicable Schedule or amendment thereto, provides the Corporate Taxpayer
with notice of a material objection to such Schedule (“Objection Notice”) made
in good faith or (ii) provides a written waiver of such right of any Objection
Notice within the period described in clause (i) above, in which case such
Schedule or amendment thereto becomes binding on the date the waiver is received
by the Corporate Taxpayer.  If the parties, for any reason, are unable to
successfully resolve the issues raised in the Objection Notice within 30
calendar days after receipt by the Corporate Taxpayer of an Objection Notice,
the Corporate Taxpayer and the applicable Member shall employ the reconciliation
procedures as described in Section 7.09 (the “Reconciliation Procedures”).

 

(b)                                 Amended Schedule.  The applicable Schedule
for any Taxable Year may be amended from time to time by the Corporate Taxpayer
(i) in connection with a Determination affecting such Schedule, (ii) to correct
inaccuracies in the Schedule identified as a result of the receipt of additional
factual information relating to a Taxable Year after the date the Schedule was
provided to the applicable Member, (iii) to comply with (A) the Expert’s
determination under the Reconciliation Procedures or (B) an Expert’s
determination under the reconciliation procedures applicable to the Other Tax
Receivable Agreements, (iv) to reflect a change in the Realized Tax Benefit or
Realized Tax Detriment for such Taxable Year attributable to a carryback or
carryforward of a loss or other tax item to such Taxable Year, (v) to reflect a
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to an amended Tax Return filed for such Taxable Year, or
(vi) to adjust the Exchange Basis Schedule to take into account payments made
pursuant to this Agreement (any such Schedule, an

 

12

--------------------------------------------------------------------------------


 

“Amended Schedule”).  The Corporate Taxpayer shall provide an Amended Schedule
to each Member within 30 calendar days of the occurrence of an event referenced
in clauses (i) through (vi) of the preceding sentence.

 

ARTICLE III

 

TAX BENEFIT PAYMENTS

 

Section 3.01                             Payments.

 

(a)                                 Within five (5) Business Days after all of
the Tax Benefit Schedules (as defined in each of the Tax Receivable Agreements)
with respect to a Taxable Year delivered to (i) a Member pursuant to this
Agreement and (ii) any Persons who could, under the Other Tax Receivable
Agreements, be entitled to Tax Benefit Payments become final in accordance with
Section 2.03(a) and Section 2.03(a) of the Other Tax Receivable Agreements, the
Corporate Taxpayer shall pay to each Member for such Taxable Year the Tax
Benefit Payment in the amount determined pursuant to Section 3.01(b).  Each such
Tax Benefit Payment to a Member shall be made by wire transfer of immediately
available funds to the bank account previously designated by such Member to the
Corporate Taxpayer or as otherwise agreed by the Corporate Taxpayer and such
Member.  For the avoidance of doubt, no Tax Benefit Payment shall be made in
respect of estimated tax payments, including federal estimated income tax
payments.  Notwithstanding any provision of this Agreement to the contrary, any
Member may elect with respect to any Exchange to limit the aggregate Tax Benefit
Payments made to such Member in respect of any such Exchange to a specified
percentage of the amount equal to the sum of (A) the cash, excluding any Tax
Benefit Payments, and (B) the Market Value of the Class A Shares, received by
such Member on such Exchange (or such other limitation selected by the Member
and consented to by the Corporate Taxpayer, which consent shall not be
unreasonably withheld).  The Member shall exercise its rights under the
preceding sentence by notifying the Corporate Taxpayer in writing of its desire
to impose such a limit and the specified percentage (or such other limitation
selected by the Member) and such other details as may be necessary (including
whether such limit includes the Imputed Interest in respect of any such
Exchange) in such manner and at such time (but in no event later than the date
of any such Exchange) as reasonably directed by the Corporate Taxpayer;
provided, however, that, in the absence of such direction, the Member shall give
such written notice in the same manner as is required by Section 7.01 of this
Agreement contemporaneously with Member’s notice to the Corporate Taxpayer of
the applicable Exchange.

 

(b)                                 A “Tax Benefit Payment” means, with respect
to a Member, an amount, not less than zero, equal to the sum of the amount of
the Net Tax Benefit Attributable to such Member and the related Interest
Amount.  For the avoidance of doubt, for Tax purposes, the Interest Amount shall
not be treated as interest but instead shall be treated as additional
consideration for the acquisition of Common Units in Exchanges, unless otherwise
required by law.  Subject to Section 3.03(a), the “Net Tax Benefit” for a
Taxable Year shall be an amount equal to the excess, if any, of 85% of the
Cumulative Net Realized Tax Benefit as of the end of such Taxable Year over the
sum of (i) the total amount of Tax Benefit Payments previously made under this
Section 3.01 (excluding payments attributable to Interest Amounts) and (ii) the
total amount of Tax Benefit Payments (as defined in the Other Tax Receivable
Agreements)

 

13

--------------------------------------------------------------------------------


 

previously made under Section 3.01 of the Other Tax Receivable Agreements
(excluding payments attributable to Interest Amounts (as defined in the Other
Tax Receivable Agreements)); provided, for the avoidance of doubt, that such
Member shall not be required to return any portion of any previously made Tax
Benefit Payment.  The “Interest Amount” shall equal the interest on the amount
of the Net Tax Benefit Attributable to such Member calculated at the Agreed Rate
from the due date (without extensions) for filing the Corporate Taxpayer Return
with respect to Taxes for such Taxable Year until the Payment Date of the
applicable Tax Benefit Payment.  Notwithstanding the foregoing, unless the
Member elects to receive the lump-sum payment pursuant to the following
sentence, for each Taxable Year ending on or after the date of a Change of
Control, all Tax Benefit Payments, whether paid with respect to the Common Units
that were Exchanged (i) prior to the date of such Change of Control or (ii) on
or after the date of such Change of Control, shall be calculated by utilizing
Valuation Assumptions (1) and (3), substituting in each case the terms “the
closing date of a Change of Control” for an “Early Termination Date.”  In
connection with any Change of Control (other than a Change of Control caused
solely by the electing Member), at the election of a Member, all obligations
hereunder with respect to such Member shall be accelerated and such obligations
shall be calculated as if an Early Termination Notice had been delivered on the
date of such election and shall include, but not be limited to, (1) the Early
Termination Payment to such Member calculated as if an Early Termination Notice
had been delivered on the date of such election, (2) any Tax Benefit Payment
agreed to by the Corporate Taxpayer and such Member as due and payable but
unpaid as of the date of such Member’s election, and (3) any Tax Benefit Payment
due for the Taxable Year ending with or including the date of such Member’s
election; provided, that procedures similar to the procedures of Section 4.02
shall apply with respect to the determination of the amount payable by the
Corporate Taxpayer pursuant to this sentence.  Notwithstanding anything to the
contrary in this Agreement, after any lump-sum payment under this
Section 3.01(b) or Article IV or Section 3.01(b) or Article IV of the other Tax
Receivable Agreements in respect of present or future Tax attributes subject to
the Tax Receivable Agreements, the Tax Benefit Payment, Net Tax Benefit and
components thereof shall be calculated without taking into account any such
attributes or any such lump-sum payment.

 

Section 3.02                             No Duplicative Payments.  It is
intended that the provisions of this Agreement will not result in duplicative
payment of any amount (including interest) required under this Agreement.  In
addition, it is intended that the provisions of this Agreement will not result
in a duplicative payment of any amount payable under the Other Tax Receivable
Agreements. The provisions of this Agreement shall be construed in the
appropriate manner to ensure such intentions are realized.

 

Section 3.03                             Pro Rata Payments; Coordination of
Benefits With Other Tax Receivable Agreements.

 

(a)                                 Notwithstanding anything in Section 3.01 to
the contrary, to the extent that the aggregate tax benefit of the Corporate
Taxpayer’s reduction in Tax liability as a result of the Basis Adjustments, the
NOLs and Imputed Interest under the Tax Receivable Agreements (as such terms are
defined in each Tax Receivable Agreement) is limited in a particular Taxable
Year because the Corporate Taxpayer does not have sufficient taxable income to
fully utilize available deductions and other attributes, the limitation on the
tax benefit for the Corporate Taxpayer shall be allocated among the Tax
Receivable Agreements (and among all

 

14

--------------------------------------------------------------------------------


 

parties eligible for payments thereunder) in proportion to the respective
amounts of Tax Benefit Payments (as defined in each Tax Receivable Agreement)
that would have been determined under the Tax Receivable Agreements (and
allocated among such parties) if the Corporate Taxpayer had sufficient taxable
income so that there were no such limitation; provided, that for purposes of
allocating among the Tax Receivable Agreements (and among all parties eligible
for payments thereunder) the aggregate Tax Benefit Payments under the Tax
Receivable Agreements with respect to any Taxable Year, the operation of this
Section 3.03(a) with respect to any prior Taxable Year shall be taken into
account, it being the intention of the parties to the Tax Receivable Agreements
for each party eligible for payments thereunder to receive, in the aggregate,
Tax Benefit Payments in proportion to the aggregate Net Tax Benefits
Attributable to such party had this Section 3.03(a) never operated.

 

(b)                                 After taking into account Section 3.03(a),
if for any reason the Corporate Taxpayer does not fully satisfy its payment
obligations to make all Tax Benefit Payments due under the Tax Receivable
Agreements in respect of a particular Taxable Year, then the Corporate Taxpayer
and the Members agree that (i) the Corporate Taxpayer shall pay the same
proportion of each Tax Benefit Payment due under each of the Tax Receivable
Agreements in respect of such Taxable Year, without favoring one obligation over
the other, and (ii) no Tax Benefit Payment shall be made in respect of any
Taxable Year until all Tax Benefit Payments in respect of prior Taxable Years
have been made in full.

 

(c)                                  The parties hereto agree that the parties
to the Other Tax Receivable Agreements are expressly made third party
beneficiaries of the provisions of this Section 3.03.

 

ARTICLE IV

 

TERMINATION

 

Section 4.01                             Termination, Early Termination and
Breach of Agreement.

 

(a)                                 Unless terminated earlier pursuant to
Section 4.01(b) or Section 4.01(c), this Agreement will terminate when there is
no further potential for a Tax Benefit Payment pursuant to this Agreement. Tax
Benefit Payments under this Agreement are not conditioned on any Member
retaining an interest in the Corporate Taxpayer or OpCo (or any successor
thereto).

 

(b)                                 The Corporate Taxpayer may terminate this
Agreement with respect to all amounts payable to the Members and with respect to
all of the Common Units held (or previously held and exchanged) by all Members
at any time by paying to each Member the Early Termination Payment in respect of
such Member; provided, however, that this Agreement shall only terminate
pursuant to this Section 4.01(b) upon the receipt of the Early Termination
Payment by all Members; and provided, further, that the Corporate Taxpayer may
withdraw any notice to execute its termination rights under this
Section 4.01(b) prior to the time at which any Early Termination Payment has
been paid.  Upon payment of the Early Termination Payment by the Corporate
Taxpayer in accordance with this Section 4.01(b), neither the Members nor the
Corporate Taxpayer shall have any further payment obligations under this
Agreement, other than

 

15

--------------------------------------------------------------------------------


 

for any (1) Tax Benefit Payment agreed to by the Corporate Taxpayer and a Member
as due and payable but unpaid as of the Early Termination Notice and (2) Tax
Benefit Payment due for the Taxable Year ending with or including the date of
the Early Termination Notice (except to the extent that the amount described in
clause (2) is included in the Early Termination Payment).  If an Exchange occurs
after the Corporate Taxpayer makes the Early Termination Payment pursuant to
this Section 4.01(b), the Corporate Taxpayer shall have no obligations under
this Agreement with respect to such Exchange. If the Corporate Taxpayer
terminates, or proposes to terminate, the Tax Receivable Agreement (SLP
Exchanges) by making, or proposing to make, the Early Termination Payment to the
Members under such agreement, then each Member that is a party to this Agreement
shall have the right to cause the Corporate Taxpayer to make an Early
Termination Payment to such Member under this Agreement; provided that the
procedures of this Article IV shall apply to such Early Termination Payment as
if the Corporate Taxpayer had delivered an Early Termination Notice to such
electing Members; provided further that a Member may elect to receive an Early
Termination Payment pursuant to this sentence notwithstanding the fact that not
all Members under this Agreement elect to receive such a payment.

 

(c)                                  In the event that the Corporate Taxpayer
breaches any of its material obligations under this Agreement, whether as a
result of failure to make any payment when due, failure to honor any other
material obligation required hereunder or by operation of law as a result of the
rejection of this Agreement in a case commenced under the Bankruptcy Code or
otherwise, then all obligations hereunder shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such breach and shall include, but not be limited to,
(1) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the date of a breach, (2) any Tax Benefit Payment agreed
to by the Corporate Taxpayer and any Members as due and payable but unpaid as of
the date of a breach, and (3) any Tax Benefit Payment due for the Taxable Year
ending with or including the date of a breach; provided that procedures similar
to the procedures of Section 4.02 shall apply with respect to the determination
of the amount payable by the Corporate Taxpayer pursuant to this sentence. 
Notwithstanding the foregoing, in the event that the Corporate Taxpayer breaches
this Agreement, the Members shall be entitled to elect to receive the amounts
set forth in clauses (1), (2) and (3) above or to seek specific performance of
the terms hereof.  The parties agree that the failure to make any payment due
pursuant to this Agreement within three months of the date such payment is due
shall be deemed to be a breach of a material obligation under this Agreement for
all purposes of this Agreement, and that it will not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three months of the date such payment is due.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
breach of this Agreement if the Corporate Taxpayer fails to make any payment due
pursuant to this Agreement when due to the extent the Corporate Taxpayer has
insufficient funds to make such payment; provided that the interest provisions
of Section 5.02 shall apply to such late payment (unless the Corporate Taxpayer
does not have sufficient cash to make such payment as a result of limitations
imposed by credit agreements to which the Corporate Taxpayer or its Subsidiaries
is a party, in which case Section 5.02 shall apply, but the Default Rate shall
be replaced by the Agreed Rate); provided, further, that the Corporate Taxpayer
shall promptly (and in any event, within two (2) Business Days), pay all such
unpaid payments, together with accrued and unpaid interest thereon, immediately
following such time that the Corporate Taxpayer has, and to the extent the

 

16

--------------------------------------------------------------------------------


 

Corporate Taxpayer has, sufficient funds to make such payment, and the failure
of the Corporate Taxpayer to do so shall constitute a breach of this Agreement. 
For the avoidance of doubt, all cash and cash equivalents used or to be used to
pay dividends by, or repurchase equity securities of, the Corporate Taxpayer
shall be deemed to be funds sufficient and available to pay such unpaid
payments, together with any accrued and unpaid interest thereon.

 

Section 4.02                             Early Termination Notice.  If the
Corporate Taxpayer chooses to exercise its right of early termination under
Section 4.01(b) above, the Corporate Taxpayer shall deliver to each Member
notice of such intention to exercise such right (“Early Termination Notice”) and
a schedule (the “Early Termination Schedule”) specifying the Corporate
Taxpayer’s intention to exercise such right and showing in reasonable detail the
calculation of the Early Termination Payment for such Member.  The Early
Termination Schedule shall become final and binding on such Member 30 calendar
days from the first date on which such Member has received such Schedule or
amendment thereto unless such Member (i) within 30 calendar days after receiving
the Early Termination Schedule, provides the Corporate Taxpayer with notice of a
material objection to such Schedule made in good faith (“Material Objection
Notice”) or (ii) provides a written waiver of such right of a Material Objection
Notice within the period described in clause (i) above, in which case such
Schedule becomes binding on the date the waiver is received by the Corporate
Taxpayer (such 30 calendar day date as modified, if at all, by clauses (i) or
(ii), the “Early Termination Effective Date”).  If the Corporate Taxpayer and
such Member, for any reason, are unable to successfully resolve the issues
raised in such notice within 30 calendar days after receipt by the Corporate
Taxpayer of the Material Objection Notice, the Corporate Taxpayer and such
Member shall employ the Reconciliation Procedures.

 

Section 4.03                             Payment upon Early Termination.

 

(a)                                 Within three Business Days after the Early
Termination Effective Date, the Corporate Taxpayer shall pay to each Member an
amount equal to the Early Termination Payment in respect of such Member.  Such
payment shall be made by wire transfer of immediately available funds to a bank
account or accounts designated by such Member or as otherwise agreed by the
Corporate Taxpayer and such Member.

 

(b)                                 “Early Termination Payment” in respect of a
Member shall equal the present value, discounted at the Early Termination Rate
as of the Early Termination Effective Date, of all Tax Benefit Payments in
respect of such Member that would be required to be paid by the Corporate
Taxpayer beginning from the Early Termination Date and assuming that the
Valuation Assumptions are applied.

 

ARTICLE V
SUBORDINATION AND LATE PAYMENTS

 

Section 5.01                             Subordination. Notwithstanding any
other provision of this Agreement to the contrary, any Tax Benefit Payment or
Early Termination Payment required to be made by the Corporate Taxpayer to any
Member under this Agreement shall rank subordinate and junior in right of
payment to any principal, interest or other amounts due and payable in respect
of any obligations in respect of indebtedness for borrowed money of the
Corporate

 

17

--------------------------------------------------------------------------------


 

Taxpayer and its Subsidiaries (“Senior Obligations”) and shall rank pari passu
with all current or future unsecured obligations of the Corporate Taxpayer that
are not Senior Obligations.

 

Section 5.02                             Late Payments by the Corporate
Taxpayer.  The amount of all or any portion of any Tax Benefit Payment or Early
Termination Payment not made to the applicable Member when due under the terms
of this Agreement shall be payable together with any interest thereon, computed
at the Default Rate and commencing from the date on which such Tax Benefit
Payment or Early Termination Payment was due and payable.

 

ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.01                             Participation in the Corporate
Taxpayer’s and OpCo’s Tax Matters.  Except as otherwise provided herein, the
Corporate Taxpayer shall have full responsibility for, and sole discretion over,
all Tax matters concerning the Corporate Taxpayer and OpCo, including the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to Taxes.  Notwithstanding the foregoing, the
Corporate Taxpayer shall notify a Member of, and keep such Member reasonably
informed with respect to, the portion of any audit of the Corporate Taxpayer and
OpCo by a Taxing Authority the outcome of which is reasonably expected to affect
the rights and obligations of such Member under this Agreement, and shall
provide to such Member reasonable opportunity to provide information and other
input to the Corporate Taxpayer, OpCo and their respective advisors concerning
the conduct of any such portion of such audit; provided, however, that the
Corporate Taxpayer and OpCo shall not be required to take any action that is
inconsistent with any provision of the LLC Agreement.

 

Section 6.02                             Consistency.  The Corporate Taxpayer
and the Members agree to report and cause to be reported for all purposes,
including federal, state and local Tax purposes and financial reporting
purposes, all Tax-related items (including the Basis Adjustments and each Tax
Benefit Payment) in a manner consistent with that specified by the Corporate
Taxpayer in any Schedule required to be provided by or on behalf of the
Corporate Taxpayer under this Agreement unless otherwise required by law. Any
dispute as to required Tax or financial reporting shall be subject to
Section 7.09.

 

Section 6.03                             Cooperation.  Each of the Corporate
Taxpayer and each Member shall (a) furnish to the other party in a timely manner
such information, documents and other materials as the other party may
reasonably request for purposes of making any determination or computation
necessary or appropriate under this Agreement, preparing any Tax Return or
contesting or defending any audit, examination or controversy with any Taxing
Authority, (b) make itself available to the other party and its representatives
to provide explanations of documents and materials and such other information as
the other party or its representatives may reasonably request in connection with
any of the matters described in clause (a) above, and (c) reasonably cooperate
in connection with any such matter, and the Corporate Taxpayer shall reimburse
the applicable Member for any reasonable third-party costs and expenses incurred
pursuant to this Section 6.03.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01                             Notices.  All notices, requests and
other communications to any party hereunder shall be in writing (including
facsimile transmission and electronic mail (“e-mail”) transmission, so long as a
receipt of such e-mail is requested and received) and shall be given to such
party as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

If to the Corporate Taxpayer, to:

 

Virtu Financial LLC
645 Madison Avenue
New York, New York  10022
Attention: Legal Department
Facsimile No.: (212) 418-0100
E-mail: legal@virtu.com

 

With copies (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY  10019-6064

Facsimile No.:  (212) 757-3990

Attention:

John C. Kennedy

 

Jeffrey D. Marell

E-mail:

jkennedy@paulweiss.com

 

jmarell@paulweiss.com

 

 

If to the applicable Member, to the address, facsimile number or e-mail address
specified for such party on the Member Schedule to the LLC Agreement.

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt

 

Section 7.02                             Binding Effect; Benefit; Assignment.

 

(a)                                 The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.  No provision of this Agreement is intended
to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any Person other than the parties hereto and their respective successors
and assigns.  The Corporate Taxpayer shall require and cause any direct or
indirect successor (whether by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporate Taxpayer, by
written agreement, expressly to assume and

 

19

--------------------------------------------------------------------------------


 

agree to perform this Agreement in the same manner and to the same extent that
the Corporate Taxpayer would be required to perform if no such succession had
taken place.

 

(b)                                 A Member may assign any of its rights under
this Agreement to any Person as long as such transferee has executed and
delivered, or, in connection with such transfer, executes and delivers, a
joinder to this Agreement, in form of Exhibit A, agreeing to become a “Member”
for all purposes of this Agreement, except as otherwise provided in such
joinder; provided, that a Member’s rights under this Agreement shall be
assignable by such Member under the procedure in this Section 7.02(b) regardless
of whether such Member continues to hold any interests in OpCo or the Corporate
Taxpayer or has fully transferred any such interests.

 

Section 7.03                             Resolution of Disputes.

 

(a)                                 Except for Reconciliation Disputes subject
to Section 7.09, any and all disputes which cannot be settled amicably,
including any ancillary claims of any party, arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in Delaware in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the Dispute fail to agree on the
selection of an arbitrator within ten (10) days of the receipt of the request
for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of Delaware and shall conduct the proceedings in the English
language.  Performance under this Agreement shall continue if reasonably
possible during any arbitration proceedings.

 

(b)                                 Notwithstanding the provisions of paragraph
(a), the Corporate Taxpayer may bring an action or special proceeding in any
court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Member (i) expressly consents to the application of
paragraph (c) of this Section 7.03 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Corporate
Taxpayer as agent of such Member for service of process in connection with any
such action or proceeding and agrees that service of process upon such agent,
who shall promptly advise such Member of any such service of process, shall be
deemed in every respect effective service of process upon such Member in any
such action or proceeding.

 

(c)                                  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE CHANCERY COURT OF THE STATE OF DELAWARE OR, IF SUCH
COURT DECLINES JURISDICTION, THE COURTS OF THE STATE OF DELAWARE SITTING IN
WILMINGTON, DELAWARE, AND OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF DELAWARE SITTING IN WILMINGTON, DELAWARE, AND ANY APPELLATE COURT FROM ANY
THEREOF, FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH
THE

 

20

--------------------------------------------------------------------------------


 

PROVISIONS OF THIS SECTION 7.03, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN
ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT. Such ancillary judicial proceedings include any suit,
action or proceeding to compel arbitration, to obtain temporary or preliminary
judicial relief in aid of arbitration, or to confirm an arbitration award. The
parties acknowledge that the fora designated by this paragraph (c) have a
reasonable relation to this Agreement, and to the parties’ relationship with one
another.

 

(d)                                 The parties hereby waive, to the fullest
extent permitted by applicable law, any objection which they now or hereafter
may have to personal jurisdiction or to the laying of venue of any such
ancillary suit, action or proceeding brought in any court referred to in the
preceding paragraph of this Section 7.03 and such parties agree not to plead or
claim the same.

 

Section 7.04                             Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).

 

Section 7.05                             Entire Agreement.  This Agreement and
the other Reorganization Documents (as such term is defined in the LLC
Agreement) constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.  Except to the extent provided in
Section 3.03, nothing in this Agreement shall create any third-party beneficiary
rights in favor of any Person or other party hereto.

 

Section 7.06                             Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other Governmental Authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.

 

Section 7.07                             Amendment.  No provision of this
Agreement may be amended unless such amendment is approved in writing by the
Corporate Taxpayer and by Persons who would be entitled to receive at least
two-thirds of the Early Termination Payments payable to all Persons entitled to
Early Termination Payments under the Tax Receivable Agreements if the Corporate
Taxpayer had exercised its right of early termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any Persons pursuant to the Tax Receivable
Agreements since the date of such most recent Exchange); provided, that no such
amendment shall be effective if such amendment will have a disproportionate
effect on the payments certain Persons will or may receive under the Tax

 

21

--------------------------------------------------------------------------------


 

Receivable Agreements unless all such Persons disproportionately affected
consent in writing to such amendment.  No provision of this Agreement may be
waived unless such waiver is in writing and signed by the party against whom the
waiver is to be effective.  If any amendment is proposed or made to the Tax
Receivable Agreement (SLP Exchanges), the Members under this Agreement shall
have the right to elect that a similar amendment be made to this Agreement.

 

Section 7.08                             Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflicts of law rules of such State that would result in
the application of the laws of any other State.

 

Section 7.09                             Reconciliation.  In the event that the
Corporate Taxpayer and a Member are unable to resolve a disagreement with
respect to the matters governed by Sections 2.03, 3.01(b), 4.02 and 6.02 within
the relevant period designated in this Agreement (“Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both parties. The Expert shall be a partner or principal in a
nationally recognized accounting or law firm, and unless the Corporate Taxpayer
and such Member agree otherwise, the Expert shall not, and the firm that employs
the Expert shall not, have any material relationship with the Corporate Taxpayer
or such Member or other actual or potential conflict of interest.  If the
parties are unable to agree on an Expert within fifteen (15) calendar days of
receipt by the respondent(s) of written notice of a Reconciliation Dispute, the
Expert shall be appointed by the International Chamber of Commerce Centre for
Expertise. The Expert shall resolve any matter relating to the Exchange Basis
Schedule or an amendment thereto or the Early Termination Schedule or an
amendment thereto within 30 calendar days and shall resolve any matter relating
to a Tax Benefit Schedule or an amendment thereto within 15 calendar days or as
soon thereafter as is reasonably practicable, in each case after the matter has
been submitted to the Expert for resolution.  Notwithstanding the preceding
sentence, if the matter is not resolved before any payment that is the subject
of a disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid on the date prescribed by this Agreement and such Tax Return may
be filed as prepared by the Corporate Taxpayer, subject to adjustment or
amendment upon resolution.  The costs and expenses relating to the engagement of
such Expert or amending any Tax Return shall be borne by the Corporate Taxpayer,
except as provided in the next sentence.  The Corporate Taxpayer and such Member
shall bear their own costs and expenses of such proceeding, unless (i) the
Expert substantially adopts such Member’s position, in which case the Corporate
Taxpayer shall reimburse such Member for any reasonable out-of-pocket costs and
expenses in such proceeding, or (ii) the Expert substantially adopts the
Corporate Taxpayer’s position, in which case such Member shall reimburse the
Corporate Taxpayer for any reasonable out-of-pocket costs and expenses in such
proceeding.  Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.09 shall be decided by the Expert.  The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.09 shall be binding on the Corporate
Taxpayer and such Member and may be entered and enforced in any court having
jurisdiction.

 

Section 7.10                             Withholding.  The Corporate Taxpayer
shall be entitled to deduct and withhold from any payment payable pursuant to
this Agreement such amounts as the

 

22

--------------------------------------------------------------------------------


 

Corporate Taxpayer is required to deduct and withhold with respect to the making
of such payment under the Code or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporate Taxpayer, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the applicable
Member.

 

Section 7.11                             Admission of the Corporate Taxpayer
into a Consolidated Group; Transfers of Corporate Assets.

 

(a)                                 If the Corporate Taxpayer is or becomes a
member of an affiliated or consolidated group of corporations that files a
consolidated income tax return pursuant to Sections 1501 et seq. of the Code or
any corresponding provisions of state or local law, then: (i) the provisions of
this Agreement shall be applied with respect to the group as a whole; and
(ii) Tax Benefit Payments, Early Termination Payments and other applicable items
hereunder shall be computed with reference to the consolidated taxable income of
the group as a whole.

 

(b)                                 If any entity that is obligated to make a
Tax Benefit Payment or Early Termination Payment hereunder transfers one or more
assets to a corporation (or a Person classified as a corporation for U.S.
federal income tax purposes) with which such entity does not file a consolidated
tax return pursuant to Section 1501 of the Code, such entity, for purposes of
calculating the amount of any Tax Benefit Payment or Early Termination Payment
(e.g., calculating the gross income of the entity and determining the Realized
Tax Benefit of such entity) due hereunder, shall be treated as having disposed
of such asset in a fully taxable transaction on the date of such contribution. 
The consideration deemed to be received by such entity shall be equal to the
fair market value of the contributed asset.  For purposes of this Section 7.11,
a transfer of a partnership interest shall be treated as a transfer of the
transferring partner’s share of each of the assets and liabilities of that
partnership.

 

Section 7.12                             Confidentiality.  Section 12.11
(Confidentiality) of the LLC Agreement as of the date of this Agreement shall
apply to any information of the Corporate Taxpayer provided to the Members and
their assignees pursuant to this Agreement.

 

Section 7.13                             Change in Law.  Notwithstanding
anything herein to the contrary, if, in connection with an actual or proposed
change in law, a Member reasonably believes that the existence of this Agreement
could cause income (other than income arising from receipt of a payment under
this Agreement) recognized by such Member (or direct or indirect equity holders
in such Member) upon an Exchange to be treated as ordinary income rather than
capital gain (or otherwise taxed at ordinary income rates) for U.S. federal
income tax purposes or would have other material adverse tax consequences to the
Corporate Taxpayer or such Member or any direct or indirect owner of a Member,
then at the election of such Member and to the extent specified by such Member,
this Agreement (i) shall cease to have further effect with respect to such
Member, (ii) shall not apply to an Exchange occurring after a date specified by
such Member, or (iii) shall otherwise be amended in a manner determined by such
Member; provided, that such amendment shall not result in an increase in
payments under this Agreement to such Member at any time as compared to the
amounts and times of payments that would have been due to such Member in the
absence of such amendment.

 

23

--------------------------------------------------------------------------------


 

Section 7.14                             Partnership Agreement.  This Agreement
shall be treated as part of the partnership agreement of OpCo as described in
Section 761(c) of the Code, and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations.

 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporate Taxpayer and each Member set forth below have
duly executed this Agreement as of the date first written above.

 

 

 

CORPORATE TAXPAYER:

 

 

 

 

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title:Chief Executive Officer

 

 

 

 

 

 

 

MEMBERS:

 

 

 

 

 

 

 

TJMT HOLDINGS LLC

 

 

 

 

 

 

By:

/s/ Michael Viola

 

 

Name: Michael Viola

 

 

Title: Authorized Person

 

 

 

 

 

 

 

VIRTU EMPLOYEE HOLDCO LLC

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name: Douglas A. Cifu

 

 

Title:Chief Executive Officer

 

Signature Page to Tax Receivable Agreement (non-SLP Exchanges)

 

--------------------------------------------------------------------------------


 

 

VIRTU IRELAND EMPLOYEE HOLDCO LIMITED, as trustee of the Virtu Ireland Employee
Trust

 

 

 

 

 

/s/ David Furlong

 

Name: David Furlong

 

Title: Director

 

 

 

As witnessed by:

 

 

 

 

 

/s/ James McQuillan

 

Name: James McQuillan

 

Address: 14 Raglan Road

 

 

 

Occupation: Compliance Officer

 

 

 

 

 

CIFU 2011 FAMILY TRUST

 

 

 

 

 

/s/ Douglas A. Cifu

 

Name: Douglas A. Cifu

 

Title: Authorized Person

 

Signature Page to Tax Receivable Agreement (non-SLP Exchanges)

 

--------------------------------------------------------------------------------


 

 

GOULD 2015 CHARITABLE REMAINDER TRUST

 

 

 

 

 

/s/ Michael Gould

 

Name: Michael Gould

 

Title: Trustee

 

 

 

 

 

KELLY KOVAC 2015 CHARITABLE REMAINDER TRUST

 

 

 

/s/ Peter Kovac

 

Name: Peter Kovac

 

Title: Trustee

 

 

 

 

 

SUTTER STREET ASSET MANAGEMENT, LLC — VIRTU INVESTMENT

 

 

 

 

 

/s/ Charles Willhoit

 

Name: Charles Willhoit

 

Title: Manager

 

 

 

 

 

TURFE LIVING TRUST

 

 

 

 

 

/s/ Robert T. Turfe

 

Name: Robert T. Turfe

 

Title: Authorized Person

 

 

 

 

 

SCHICIANO FAMILY LIMITED PARTNERSHIP

 

 

 

 

 

/s/ Jeffrey L. Schiciano

 

Name: Jeffrey L. Schiciano

 

Title: Authorized Person

 

 

 

/s/ Ken Schiciano

 

Ken Schiciano

 

Signature Page to Tax Receivable Agreement (non-SLP Exchanges)

 

--------------------------------------------------------------------------------


 

 

/s/ Dennis W. Benedict

 

Dennis W. Benedict

 

 

 

 

 

/s/ Douglas A. Cifu

 

Douglas A. Cifu

 

 

 

 

 

/s/ Graham Free

 

Graham Free

 

 

 

 

 

/s/ Anthony Manganiello

 

Anthony Manganiello

 

 

 

 

 

/s/ William Santora

 

William Santora

 

Signature Page to Tax Receivable Agreement (non-SLP Exchanges)

 

--------------------------------------------------------------------------------


 

Exhibit A

Form of Joinder

 

This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), dated as of                         , by and among Virtu
Financial, Inc., a Delaware corporation (the “Corporate Taxpayer”), and
                             (“Permitted Transferee”).

 

WHEREAS, on                         , Permitted Transferee acquired (the
“Acquisition”) [       Common Units and the corresponding shares of Class C
Common Stock] [the right to receive any and all payments that may become due and
payable under the Tax Receivable Agreement with respect to        Common Units
that were previously Exchanged and are described in greater detail in Annex A to
this Joinder] (collectively, “Interests” and, together with all other interests
hereinafter acquired by the Permitted Transferee from Transferor, the “Acquired
Interests”) from                              (“Transferor”); and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.02(b) of
the Tax Receivable Agreement (non-SLP Exchanges), dated as of April 15, 2015, by
and among the Corporate Taxpayer and each Member (as defined therein) (the “Tax
Receivable Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Section 1.01                             Definitions.  To the extent capitalized
words used in this Joinder are not defined in this Joinder, such words shall
have the respective meanings set forth in the Tax Receivable Agreement.

 

Section 1.02                             Joinder.  Permitted Transferee hereby
acknowledges and agrees to become a “Member” (as defined in the Tax Receivable
Agreement) for all purposes of the Tax Receivable Agreement.  Permitted
Transferee hereby acknowledges the terms of Section 7.02(b) of the Tax
Receivable Agreement and agrees to be bound by Section 7.12 of the Tax
Receivable Agreement.

 

Section 1.03                             Notice.  Any notice, request, consent,
claim, demand, approval, waiver or other communication hereunder to Permitted
Transferee shall be delivered or sent to Permitted Transferee at the address set
forth on the signature page hereto in accordance with Section 7.01 of the Tax
Receivable Agreement.

 

Section 1.04                             Governing Law. This Joinder shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflicts of law rules of such State that would result in
the application of the laws of any other State.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.

 

 

[PERMITTED TRANSFEREE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

--------------------------------------------------------------------------------